DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This action is in response to the application filed on 06/19/2019. Claims 1-20 are pending and examined below. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-8, 12-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0087790 A1 (“Flood”) in view of US 2019/0210798 A1 (“Schultz”).

Regarding claims 1, 18, and 20, Flood discloses receiving, by the at least one processor, sensor data indicating an operational state of at least one body component of a refuse collection vehicle (RCV), the sensor data generated by at least one body sensor device that is arranged to determine the operational state of the at least one body component; analyzing, by the at least one processor, the sensor data to (see at least [0034]-[0035]).
	Flood is not explicit on applying, by the at least one processor, an algorithm to the location data to determine a location of the container, however,
	Schultz discloses a solid waste evaluation and weighing system where applying, by the at least one processor, an algorithm to the location data to determine a location of the container (see at least [0029]-[0030]).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Schultz with the system disclosed by Flood because increased recycling rates will help to conserve natural resources, and provide more post-consumer material for product manufacturing (Schultz, [0007]).

Regarding claim 2, Flood further discloses the triggering condition comprises a lifting component of the RCV being at a particular position in a lift cycle (see at least [0031]).

Regarding claims 4 and 19, Flood is not explicit on the triggering condition comprises a grabber of the RCV being in a particular position, however,
	Schultz discloses the triggering condition comprises a grabber of the RCV being in a particular position (see at least [0028]).


Regarding claim 5, Flood further discloses the triggering condition is further based on the RCV moving at a speed less than a threshold speed (see at least [0034]-[0035]).

Regarding claim 6, Flood further discloses the location sensor is a receiver configured to receive signals from a global positioning system (GPS) and the location data comprises GPS coordinates corresponding to the location of the location sensor (see at least [0034]-[0035]).

Regarding claim 7, Flood is not explicit on applying, by the at least one processor, an algorithm to the location data to determine a location of the container comprises offsetting the GPS coordinates corresponding to the location of the location sensor by a predetermined amount, however,
	Schultz discloses applying, by the at least one processor, an algorithm to the location data to determine a location of the container comprises offsetting the GPS coordinates corresponding to the location of the location sensor by a predetermined amount (see at least [0029]-[0030]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Schultz with the system disclosed by Flood because increased recycling rates will help to conserve natural resources, and provide more post-consumer material for product manufacturing (Schultz, [0007]).

Regarding claim 8, Flood is not explicit on applying, by the at least one processor, an algorithm to the location data to determine a location of the container comprises offsetting the GPS coordinates corresponding to the location of the location sensor by a first amount in a first direction and by a second amount in a second direction, wherein the second direction is perpendicular to the first direction, however,
	Schultz discloses applying, by the at least one processor, an algorithm to the location data to determine a location of the container comprises offsetting the GPS coordinates corresponding to the location of the location sensor by a first amount in a first direction and by a second amount in a second direction, wherein the second direction is perpendicular to the first direction (see at least [0029]-[0030]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Schultz with the system disclosed by Flood because increased recycling rates will help to conserve natural resources, and provide more post-consumer material for product manufacturing (Schultz, [0007]).

Regarding claim 12, Flood further discloses transmitting, by the at least one processor, the parcel data for a particular parcel correlated with the location of the container to at least one output device for presentation of the parcel data on the at least one output device (see at least [0039]).

Regarding claim 13, Flood further discloses storing, by the at least one processor, the correlation between the location of the container and the parcel data in a storage device communicably coupled to the at least one processor (see at least [0039]).

Regarding claim 14, Flood further discloses generating, by the at least one processor, a billing record based at least in part on the correlation between the location of the container and the parcel data (see at least [0039]).

Regarding claim 15, Flood further discloses transmitting, by the at least one processor to the entity associated with the container, a notification indicating that the container has been serviced (see at least [0039]).

Regarding claim 17, Flood further discloses determining, by the at least one processor, one or more performance metrics related to a driver or a route associated with the RCV based at least in part on the correlation between the location of the container and the parcel data (see at least [0039]).



Claims 3, 9-11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0087790 A1 (“Flood”) in view of US 2019/0210798 A1 (“Schultz”) in further view of US 2019/0325220 A1 (“Wildgrube”).

Regarding claim 3, Flood in view of Schultz is not explicit on the triggering condition comprises a top lid of a hopper of the RCV being opened, however,
	Wildgrube discloses a refuse vehicle control system where the triggering condition comprises a top lid of a hopper of the RCV being opened (see at least [0024]).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Wildgrube with the system disclosed by Flood in view of Schultz in order to use the object detection data to determine if the refuse container is present within an aligned zone relative to the chassis, the aligned zone representing a range of locations in which the refuse collection arm is capable of engaging the refuse container. In response to a determination that the refuse container is within the aligned zone, the controller is configured to provide an indication to an operator that the refuse container is within the aligned zone (Wildgrube, Abstract).

Regarding claim 9, Flood in view of Schultz is not explicit on the first direction corresponds to a direction along a long axis of the RCV, however,
	Wildgrube discloses the first direction corresponds to a direction along a long axis of the RCV (see at least Fig. 7-12 and [0038]-[0040]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Wildgrube with the system disclosed by Flood in view of Schultz in order to use the object detection data to determine if the refuse container is present within an aligned zone relative to the chassis, the aligned zone representing a range of locations in which the refuse collection arm is capable of engaging the refuse container. In response to a determination that the refuse container is within the aligned zone, the controller is configured to provide an indication to an operator that the refuse container is within the aligned zone (Wildgrube, Abstract).

Regarding claim 10, Flood in view of Schultz is not explicit on the first amount is less than the second amount, however,
	Wildgrube discloses the first amount is less than the second amount (see at least Fig. 7-12 and [0038]-[0040]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Wildgrube with the system disclosed by Flood in view of Schultz in order to use the object detection data to determine if the refuse container is present within an aligned zone relative to the chassis, the aligned zone representing a range of locations in which the refuse collection arm is capable of engaging the refuse container. In response to a determination that the refuse container is within the aligned zone, the controller is configured to provide an indication to an operator that the refuse container is within the aligned zone (Wildgrube, Abstract).

Regarding claim 11, Flood in view of Schultz is not explicit on the first amount and the second amount are specific to a configuration of the RCV, however,
	Wildgrube discloses the first amount and the second amount are specific to a configuration of the RCV (see at least Fig. 7-12 and [0038]-[0040]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Wildgrube with the system disclosed by Flood in view of Schultz in order to use the object detection data to determine if the refuse container is present within an aligned zone relative to the chassis, the aligned zone representing a range of locations in which the refuse collection arm is capable of engaging the refuse container. In response to a determination that the refuse container is within the aligned zone, the controller is configured to provide an indication to an operator that the refuse container is within the aligned zone (Wildgrube, Abstract).

Regarding claim 16, Flood in view of Schultz is not explicit on displaying, by the at least one processor, information related to the entity associated with container on a display of the RCV, however,
	Wildgrube discloses displaying, by the at least one processor, information related to the entity associated with container on a display of the RCV (see at least Fig. 7-12 and [0038]-[0040]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Wildgrube with the system disclosed by Flood in view of Schultz in order to use the object detection data to determine if the refuse container is present within an aligned zone relative to the chassis, the aligned zone representing a range of locations in which the refuse collection arm is capable of engaging the refuse container. In response to a determination that the refuse container is within the aligned zone, the controller is configured to provide an indication to an operator that the refuse container is within the aligned zone (Wildgrube, Abstract).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHEW FRANKLIN GORDON whose telephone number is (408)918-7612.  The examiner can normally be reached on Monday - Friday, 7:00 - 5:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272 - 7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATHEW FRANKLIN GORDON/Examiner, Art Unit 3665